                                   1

                                   2

                                   3

                                   4

                                   5                           IN THE UNITED STATES DISTRICT COURT

                                   6                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8     FREDY PORFIRIO ALVARADO                        Case No. 19-cv-01312-CRB
                                         TELLO,
                                   9
                                                       Plaintiff,                       ORDER EXTENDING
                                  10                                                    TEMPORARY RESTRAINING
                                                 v.                                     ORDER
                                  11
                                         WILLIAM BARR, et al.,
                                  12
Northern District of California




                                                       Defendants.
 United States District Court




                                  13
                                              Petitioner Fredy Porfirio Alvarado Tello’s filed an Emergency Motion for a
                                  14
                                       Temporary Restraining Order (“TRO”) and Preliminary Injunction. Motion (Dkt. 3). The
                                  15
                                       Court granted that motion and enjoined Respondents from detaining Petitioner for fourteen
                                  16
                                       days, until 5:00 p.m. on March 26, 2019. Order (Dkt. 9). Subsequently, Respondents filed
                                  17
                                       a Response to the Petition opposing the Motion for a Preliminary Injunction. Response
                                  18
                                       (Dkt. 11).
                                  19
                                              Respondents contend that “United States Immigration and Customs Enforcement
                                  20
                                       (‘ICE’) will be moving the Board of Immigration Appeals (‘BIA’) to reconsider its
                                  21
                                       decision no later than April 1, 2019 (‘Motion to Reconsider’) and will not re-arrest
                                  22
                                       Petitioner pending the BIA’s decision on the Motion to Reconsider absent a material
                                  23
                                       change in circumstances, e.g., a new criminal arrest or conviction, failure to comply with
                                  24
                                       the bond conditions set by the Immigration Judge (‘IJ’), denial of immigration relief or
                                  25
                                       removal order.” Id. at 1-2; see also id. Exh. 1 (Auer Decl.).
                                  26
                                              However, Respondents have not, as far this Court is aware, yet filed a Motion to
                                  27
                                       Reconsider with the BIA. See generally id. And so Respondents’ assurance that “[w]hile
                                  28
